NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

HAMED FATHI,                                     No. 14-56251

              Plaintiff-Appellant,               D.C. No. 3:13-cv-02639-BAS-
                                                 RBB
 v.

J.P. MORGAN CHASE BANK, N.A.; et                 MEMORANDUM*
al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Hamed Fathi appeals pro se from the district court’s judgment dismissing his

diversity action alleging state law claims arising from foreclosure proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), and we may affirm on any basis supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

       The district court properly dismissed Fathi’s claims against defendant JP

Morgan Chase Bank, N.A. (“Chase”) because Fathi failed to allege facts sufficient

to show that Chase was not a proper party to initiate foreclosure proceedings, and

Fathi lacked standing to bring a preemptive suit to challenge Chase’s authority to

foreclose. See Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790,

795 (Ct. App. 2016) (California courts do not allow preemptive suits challenging

the foreclosing party’s authority to foreclose because such suits “would result in

the impermissible interjection of the courts into a nonjudicial scheme enacted by

the California Legislature.” (citation omitted)); Gomes v. Countrywide Home

Lonas, Inc., 121 Cal. Rptr. 3d 819, 824 (Ct. App. 2011) (California law does not

“provide for a judicial action to determine whether the person initiating the

foreclosure process is indeed authorized” absent “a specific factual basis for

alleging that the foreclosure was not initiated by the correct party”); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation omitted)).


                                              2                                    14-56251
      We do not consider matters not specifically and distinctly raised and argued

in an opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   14-56251